DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-17, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independents Claim 1 and 11 recite the limitation “control the secondary power unit using one or more control laws and models based on the input energy source and the output type as selected”.  The disclosure does not define or list examples of controlling the secondary power unit using one or more control laws and models as claimed, and only recites that the controller can apply “control laws and access/update models to determine how to control and transfer power between the gas turbine engine 120, secondary power unit 150, and/or other aircraft components” at paragraph [0035].  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  MPEP 2161.01 I.
	Claims 1 and 11 discloses “control the secondary power unit using one or more control laws and models selected based on the input energy source and the output type as selected”.  It was not previously claimed or disclosed controlling the secondary power unit using models based on the input energy source and the output type.  Paragraph [0040] only discloses using control laws depending on the input energy source and the output type, and is silent to using models.  Paragraph [0035] discloses controlling the secondary power unit with control laws and models based upon sensed and/or derived parameters, but does not disclose that the control laws and models are selected based upon input energy source and output type.  Therefore, “control the secondary power unit using one or more control laws and models selected based on the input energy source and the output type as selected” constitutes new matter, and it cannot be determined that applicant possessed this claim limitation at the time of disclosure of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitation, “control laws and models” without disclosure of any control laws and models, such that it is unclear how the control laws and models are selected based on the input energy source and the output type, rendering the claims vague and indefinite.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
The remaining 112 (a) and (b) rejections above are based upon the limitations involving one or more control laws and models.  Firstly, the limitation as recited constitutes new matter because it was not in the original disclosure or claims (see new matter rejection above, as first written in the rejection mailed 2/2/2022 based upon the amended claim limitations from 9/27/2021).  There is additionally a lack of written description support because the algorithms, tables, or functions used for the control laws and models are not disclosed.  In order to overcome the rejections, the claims would need to be written such that there is  support for the limitations in the original disclosure including the steps/procedure taken to perform an algorithm when an algorithm is claimed, such as in the case of claiming control laws and models.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741